Citation Nr: 0433786	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  91-47 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 1973 
to April 1974.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in January 2000 to the Department of Veterans Affairs 
(VA) Regional Office in San Juan, Puerto Rico (RO) for 
additional development, to include the translation from 
Spanish to English of an April 1997 statement from J.L. 
Valderrabano, M.D and a hospital report from Hospital De 
Psiquiatria received by VA in December 1993.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, a September 2003 VA letter to the veteran 
referred to the VCAA but did not provide any information on 
the requirements for establishing an increased rating for the 
service-connected disability at issue or provide information 
on the requirements for establishing a total disability 
rating based on individual unemployability.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the RO because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.  

In short, because it is the view of the Federal Circuit Court 
that VA has not fulfilled its obligations under the VCAA, it 
would potentially be prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the 
Board is no longer in a position to remedy the procedural 
deficiency on its own.  

The Board also notes that the medical evidence that was 
directed by the Board to be translated from Spanish to 
English in its January 2000 remand has not been translated.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  A translation into the English language 
of the medical records of J.L. Valderrabano, 
M.D. and from the Hospital De Psiquiatria 
must be included in the claims file.

3.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for 
psychiatric disability since October 2003, 
which is the date of the most recent medical 
evidence on file.  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it should 
inform the veteran of this and request him to 
provide copies of the outstanding medical 
records. 

4.  After the above has been completed, the 
RO should readjudicate the veteran's claims 
for an increased evaluation for service-
connected psychiatric disability and for a 
total rating based on individual 
unemployability, taking into consideration 
any and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefits sought on appeal 
remain denied, the veteran should be provided 
a Supplemental Statement of the Case.  The 
veteran and his representative should then be 
given an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THIS CASE HAS BEEN ON APPEAL 
SINCE 1991.  Consequently, this claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



